Citation Nr: 1014868	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1972 to August 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In October 2007, the case was remanded for 
additional development.  

In January 2010, the Veteran submitted additional evidence 
(additional argument from the Veteran, July 2009 and December 
2009 VA treatment records, a May 2009 letter from the 
Veteran's optometrist, photographs of a scar on the Veteran's 
back, and letters related to his mortgage and bankruptcy 
discharge) that was not reviewed by the RO.  This evidence is 
not accompanied by a waiver of RO consideration,.  However, 
upon close review of the additional submission, the Board 
finds it either consists of duplicates of, or evidence 
cumulative to, the evidence that was previously of record 
(and considered by the RO) or does not pertain to the matter 
at hand.  Therefore it does not require return to the RO for 
initial review.  See 38 C.F.R. § 20.1304(c).

Although the RO implicitly reopened the Veteran's claim of 
service connection for PTSD by deciding the issue on the 
merits in the October 2005 rating decision, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the Veteran's claim accordingly.

Finally, the Board notes that the Veteran has diagnoses of 
psychiatric disabilities other than PTSD, and has considered 
the applicability of Clemons v. Shinseki, 22 Vet. App. 1 
(2009) (in essence that a claim of service connection 
encompasses consideration of service connection for other 
psychiatric diagnoses).  Inasmuch as the instant appeal is 
from a claim to reopen, and the prior denial (and instant 
claim to reopen) was limited to the matter of service 
connection for PTSD, and because the Agency of Original 
Jurisdiction (AOJ) has not adjudicated the matter of service 
connection for psychiatric disability other than PTSD, the 
Board does not have jurisdiction over the matter of service 
connection for psychiatric disability other than PTSD, and it 
is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. An unappealed April 2004 rating decision, in pertinent 
part, denied service connection for PTSD essentially because 
the evidence did not show that the Veteran served in combat, 
and there was no credible supporting evidence of a claimed 
stressor event in service.

2. Evidence received since the April 2004 rating decision 
includes evidence that tends to corroborate an alleged 
stressor event in service; relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD; and raises a reasonable probability of substantiating 
such claim.

3. The Veteran is not shown to have engaged in combat; there 
is still no credible supporting evidence that the claimed in-
service stressors occurred; any recorded diagnosis of PTSD is 
not based on a stressor event corroborated by independent and 
credible supporting evidence.  


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of service connection for PTSD may be reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).
2. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A June 2005 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  A March 2006 letter informed the appellant of 
disability rating and effective date criteria.  The appellant 
has had ample opportunity to respond/supplement the record 
and he has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The Veteran has not been afforded 
a VA examination; in a statement received in January 2010, he 
argued he should be afforded a VA examination because he has 
provided competent evidence of a current diagnosis of PTSD.  
In a July 2009 VA treatment record, his psychiatrist also 
stated he should be afforded a VA examination to evaluate his 
PTSD symptoms.  The Board has considered whether a VA 
examination to evaluate the Veteran's claimed PTSD is 
necessary, and finds such examination is not necessary.  As 
the Veteran is not shown to have engaged in combat and has 
not provided the information needed to corroborate his 
alleged stressor events in service, even the "low 
threshold" standard as to when an examination is necessary 
outlined by the Court in McLendon v. Nicholson, 20 Vet. App, 
79 (2006), is not met.  See also 38 C.F.R. § 3.159 
(c)(4)(iii).  Without evidence that the Veteran engaged in 
combat or credible evidence corroborating an alleged stressor 
event in service, even an unequivocal diagnosis of PTSD 
accompanied by a medical opinion relating it to service would 
not suffice to establish service connection for PTSD.  See 
38 C.F.R. § 3.304(f).  The Veteran has not identified any 
other pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.




B.	Factual Background

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

An April 2004 rating decision denied the Veteran's claim of 
service connection for PTSD essentially because there was no 
credible corroborating evidence of a stressor event in 
service, and he had not engaged in combat.  His diagnosis of 
PTSD was based on uncorroborated stressor events.  See 
Analysis April 19, 2004 rating decision.  The Veteran did not 
appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.

Evidence of record in April 2004 included:

* Service personnel records showing that the Veteran served 
in the U.S. Navy as an aviation structural mechanic, and STRs 
showing that on June 1972 service entrance physical 
examination and August 1976 service separation physical 
examination, he was noted to have a post-back laceration 
scar.

* December 2002 to September 2003 VA treatment records noting 
that the Veteran had a history of depression, and showing 
that he received psychiatric treatment in November 2003 as 
part of his participation in the blind rehabilitation 
program.

* A May 2003 letter from the Veteran's private psychiatrist, 
Dr. C.R.C., stating that although he has been treating the 
Veteran since December 2001 for anxiety and depression 
related to his hepatitis C, the Veteran has also been 
observed to have symptoms related to PTSD from his military 
service.  Dr. C.R.C. stated that although the Veteran did not 
serve in combat, he was the victim of several episodes of 
physical violence and also lost friends in a crash.  
Therefore, in his opinion, the Veteran suffered from PTSD 
related to incidents that occurred during service.  

* An August 2003 independent medical opinion from R.A.H., 
D.O., opining that the Veteran sustained emotional stressors 
in service that resulted in the development of PTSD.  This 
opinion was based on statements from the Veteran that he was 
subjected to physical and racial violence that resulted in 
permanent harm, and on findings reported by Dr. C.R.C.

Evidence received since the April 2004 rating decision 
includes:

* A single page appearing to be a copy of a STR and noting 
suture removal in March 1974 at the Naval Hospital in 
Patuxent River, Maryland.  The injury was noted to be well-
healed with no infection noted.  The record does not show 
patient identification or the anatomical location of the 
sutures removed.

* January 2003 to September 2003 and August 2008 to August 
2009 VA outpatient treatment records showing that the Veteran 
has been given a diagnosis of, and receives treatment for, 
PTSD.  In August 2003, the Veteran reported he was stabbed in 
the back in either December 1973 or 1974 during an 
interracial fight that took place as he was leaving the 
Enlisted Men's Club.  He also reported that in 1973, he 
helped recover bodies after a plane carrying his squadron 
friends crashed.  During the search and rescue mission, he 
became separated from his dive team and when he emerged from 
the water and found darkness, he became panic-stricken and 
was unable to dive again.  In July 2009, his psychiatrist, 
Dr. F.V.L., stated that the Veteran had related several 
traumatic stressors in his life, but one occurred in service 
when he was stabbed in the back in the parking lot of the 
Enlisted Men's Club.  Dr. F.V.L. then noted that the Veteran 
presented with symptoms consistent with PTSD and had been 
receiving individual and group therapy in the PTSD clinic.  

* An August 2004 supplemental independent medical opinion 
from R.A.H., D.O., in which he stated that he disagreed with 
the April 2004 denial of service connection for PTSD because 
"[Dr. C.R.C.], a board-certified psychologist [had] 
unequivocally confirmed from a psychiatric standpoint that 
the stressful events that [the Veteran sustained] in the 
military were in fact service connected and occurred in the 
course and scope of his navy career and did result in the 
subsequent development of [PTSD]." 

* A November 2004 letter from the Veteran's former spouse, 
C.K., stating she was present during an altercation that took 
place in Spring 1974 and resulted in the Veteran being cut 
and requiring stitches.  C.K. stated she took him to the base 
hospital where a corpsman cleaned the wound and stitched him 
up.  Approximately one week later, a base physician removed 
the stitches.

* February 2007 to September 2007 private treatment records 
from Dr. S.T., showing that the Veteran received psychiatric 
treatment for alcohol dependence and situational stress.

* August 2007 private treatment records from Parkland 
Memorial Hospital showing that the Veteran was hospitalized 
for a week following an overdose of prescription medications 
that were prescribed to him by his psychiatrist.  The Veteran 
was noted to have a history of depression and alcohol abuse.

* August 2007 to February 2008 private treatment records from 
Dr. C.T. noting that the Veteran had a history of depression 
and was being followed by a psychiatrist.

* Testimony from the July 2007 videoconference hearing during 
which the Veteran related two in-service stressors.  The 
first stressor occurred when he was assaulted after leaving 
the Enlisted Men's Club and was stabbed in the back, 
requiring stitches for treatment.  The second stressor 
occurred during his involvement in an attempted rescue 
following a civilian helicopter crash in the Patuxent River 
in Maryland.  He described being separated from his dive team 
during the search and rescue mission and subsequently 
experiencing anxiety.

* A December 2009 VA treatment record from Dr. F.V.L., 
stating, "[The Veteran] has been treated with medications 
and therapy for PTSD and depressed mood at this medical 
center for the past 16 months.  He has reported that the 
stressor for this diagnosis occurred while he was on active 
duty in the Navy in approx 1975, when he was assaulted and 
stabbed in the back with a knife.  He was medically treated 
for that wound in the Navy, and still bears the scar of that 
wound, which he has shown to this provider.  He states he has 
forwarded records of the care he received while in the 
military, and forwarded an eyewitness statement regarding 
this assault.  He feels he has adequately proven this 
incident happened as he has related, and it is my 
professional opinion that such an assault is sufficient to 
have engendered symptoms of [PTSD]."

* Notarized photocopies of photographs that the notary public 
described as photos of the scar on the Veteran's back.

* A May 2009 letter from the Veteran's optometrist stating 
that he is blind, and letters related to his mortgage and 
bankruptcy discharge.

C.	Legal Criteria

As noted above, the Veteran's claim of service connection for 
PTSD was denied by an April 2004 rating decision.  He was 
properly notified of that decision and it became final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

D.	Analysis

Reopening of the Claim

The Board finds that the evidence received since the April 
2004 rating decision is new and material because it was not 
before agency decision-makers in April 2004, and directly 
addresses the unestablished fact necessary to substantiate 
the claim.  Specifically, the claim was denied in April 2004 
because there was no credible corroborating evidence that he 
had been stabbed in the back in service as claimed; however, 
the Veteran has submitted a lay statement from his former 
spouse to the effect that she was present and witnessed an 
altercation in service wherein the Veteran was stabbed.  When 
taken at face value (as is required when determining solely 
whether to reopen a previously denied claim) this additional 
evidence is competent evidence that relates to the matter of 
whether the Veteran's claimed in-service stressor occurred, 
and raises a reasonable possibility of substantiating the 
claim. Thus, the additional evidence received is new and 
material and is sufficient to reopen the claim of entitlement 
to service connection for PTSD.

De Novo Review

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO had already itself reopened the claim and 
adjudicated the matter de novo before certifying the appeal 
for Board review.

The Veteran did not receive any awards or decorations 
specifically denoting combat participation, and the record 
does not contain evidence otherwise showing that he engaged 
in combat with the enemy.  His duties as aviation structural 
mechanic were of a non-combat nature.  The meaning of engaged 
in combat with the enemy requires that the Veteran have taken 
part in a fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 
1999).  Notably, the Veteran has not alleged that he engaged 
in combat in service.

Instead, the Veteran alleges two stressors in service.  The 
first alleged stressor event is that he was stabbed in the 
back during a fight that took place as he was exiting an 
Enlisted Men's Club.  He states he was treated for such 
injury in service, and has provided a supporting statement 
from his former spouse, C.K., indicating she was present 
during the altercation and took the Veteran to have the back 
stab wound treated.  While the Veteran and C.K. are competent 
to testify as to experiences they observed and participated 
in, their statements are unsupported (and contradicted) by 
other evidence of record; therefore, their accounts of the 
altercation in service are deemed not credible.  
Significantly, the Veteran's STRs are silent for any 
notations that he was treated in service for a stab wound.  
On August 1976 service separation examination, there was also 
no mention of a stab wound/scar from service.  The only scar 
noted, a post-back laceration scar, was the scar that was 
noted on July 1972 service entrance examination.  

The Veteran has attempted to establish he was treated for a 
back stab wound in service by submitting photographs of a 
scar on his back and a single page record appearing to be a 
copy of a STR from March 1974 and showing suture removal.  
The photographs only show that the Veteran has a scar on his 
back; as a back scar was noted on induction, the photographs 
are not corroborating evidence that such scar was incurred 
during service.  The Board finds noteworthy that the 
Veteran's induction and separation examination reports both 
show only a scar in the same area.  If an additional scar was 
acquired during service, an examination at separation 
sufficiently detailed to account for a scar noted at 
induction presumably would have noted a further scar acquired 
during service.  The March 1974 STR is also lacking entirely 
in probative value as it does not identify the patient 
treated or the anatomical location of the sutures removed.  
The Board notes that in the Veteran's July 2006 VA Form 9, 
substantive appeal, he stated that he received this document 
from VA, and that his patient identification was contained on 
the reverse side of the document.  He stated further that he 
could provide a copy of the record to VA if necessary.  In 
the Board's October 2007 remand, the Veteran was advised that 
this record was not amongst the STRs received from the 
National Personnel Records Center.  He was also advised of 
the inadequacies of his submission and was asked (as he 
offered) to "submit any additional [STRs] that [might] be in 
his possession, in particular any containing additional 
information on treatment for his reported stabbing in 
service."  He did not respond; nor did he submit a copy of 
the reverse side of the purported March 1974 document for 
consideration.  Given that he had claimed he has the document 
(showing identifying information pertaining to his treatment 
on the reverse side), and because he has been advised of its 
significance in supporting claim, his failure to respond to 
the request that he produce it, weighs heavily against the 
credibility of his accounts.   

Regarding the second alleged stressor, i.e., alleging that he 
was involved in a search and rescue mission following a 
helicopter crash, the Veteran has not provided sufficient 
detail (e.g., the date and location of the crash) to allow 
for corroboration.  This type of event is clearly verifiable.  
As with the first alleged stressor, the Veteran was afforded 
the opportunity (after the October 2007 Board remand) to 
provide additional details concerning the helicopter crash 
and his participation in the incident; he did not respond.  
The Board notes that during an August 2003 VA outpatient 
visit, the Veteran reported that this incident was traumatic 
because the crash victims were friends from his squadron.  At 
the July 2007 videoconference hearing, he testified it was a 
civilian helicopter that crashed.  Without corroboration by 
independent and credible supporting evidence, such 
contradictory accounts belie his credibility as to this 
alleged event.

The Board notes that both private and VA treatment records 
show diagnoses of PTSD.  However, these diagnoses are based 
on the Veteran's unsupported history of having been the 
victim of a stabbing incident and/or of having been involved 
in a helicopter crash search and rescue mission in service.  
A medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996) (finding that an opinion by a mental health 
professional based on a postservice examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor).  Without evidence that the Veteran engaged in 
combat or credible supporting evidence of an in-service 
stressor, even unequivocal medical evidence that he has a 
diagnosis of PTSD is insufficient to establish that the PTSD 
is service-related, so as to substantiate a claim of service 
connection.  

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  As a threshold 
requirement for establishing service connection for PTSD is 
not met, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine does not apply and the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted; however, service connection for PTSD is denied on 
de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


